DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Reasons for Allowance
Claims 16-17 & 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein: the control unit includes at least one deflection arrangement, which is situated in the control unit on the contacting side of the circuit board, the deflection arrangement being contactable by the circuit board from the contacting side and by the at least one connecting element of the drive device, at least one receptacle for the at least one deflection arrangement is on an underside of a housing of the control unit, the at least one deflection arrangement includes a contacting area for contacting the at least one connecting element, the at least one receptacle including a contacting receptacle, in which the contacting area is accommodated, the at least one connecting element is at least partly in the contacting receptacle, and the contacting of the contacting area of the at least one deflection arrangement is establishable by the at least one connecting element in the contacting receptacle.”


 25 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…the control unit includes at least one deflection arrangement, which is situated in the control unit on the contacting side of the circuit board, the deflection arrangement being contactable by the circuit board from the contacting side and by the at least one connecting element of the drive device, at least one receptacle for the at least one deflection arrangement is on an underside of a housing of the control unit, the at least one deflection arrangement includes a contacting area for contacting the at least one connecting element, the at least one receptacle including a contacting receptacle, in which the contacting area is accommodated, the at least one connecting element is at least partly in the contacting receptacle, and the contacting of the contacting area of the at least one deflection arrangement is establishable by the at least one connecting element in the contacting receptacle.”

Claims 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…the control unit includes at least one deflection arrangement, which is situated in the control unit on the contacting side of the circuit board, the deflection arrangement being contactable by the circuit board from the contacting side and by the at least one connecting element of the drive device, at least one receptacle for the at least one deflection arrangement is on an underside of a 

Claims 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the control unit includes at least one deflection arrangement, which is situated in the control unit on the contacting side of the circuit board, the deflection arrangement being contactable by the circuit board from the contacting side and by the at least one connecting element of the drive device, wherein at least one receptacle for the at least one deflection arrangement is on an underside of a housing of the control unit, and wherein the deflection arrangement includes one of electrically conductive pins and contact pieces.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839